Citation Nr: 1635449	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-00 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pain in the side, (possible stomach ulcers) claimed as secondary to exposure to hazardous substances at Camp Lejeune.

2.  Entitlement to service connection for a gallbladder condition, claimed as secondary to exposure to hazardous substances at Camp Lejeune.

3.  Entitlement to service connection for a colon condition, to include chronic diarrhea, claimed as secondary to exposure to hazardous substances at Camp Lejeune.

4.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Louisville, Kentucky.

The Board remanded this matter for further evidentiary development in February 2015.  Upon remand, the Regional Office granted the Veteran's claims for entitlement to service connection for hearing loss, tinnitus, and residuals of a head injury.  As the RO granted those issues in full, they are no longer on appeal and will not be addressed. 

The issues of entitlement to service connection, secondary to exposure to hazardous substances at Camp Lejeune, for pain in the side, a gall bladder condition, and chronic diarrhea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated right knee disability was caused by an in-service incident.





CONCLUSION OF LAW

The criteria for the establishment of service connection for a right knee disability are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a right leg condition.  For the following reasons, the Board finds service connection for a right leg condition warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following: as documented by the Veteran's service treatment records, in 1978 the Veteran injured his right shin.  

In November 1978, the Veteran complained of throbbing pain in his right lower leg, as well as pain upon palpation. He stated he had been suffering from the pain for the previous three months.

He was subsequently treated for an infection in his right lower leg by casting for four weeks in December 1978.  Towards the end of December 1978, after the cast was removed, the Veteran again complained of pain in his right leg and down into his ankle.

In December 1979, the Veteran again complained of pain in his right lower leg, down into his ankle.  The examiner determined the Veteran's lateral muscles and tendons going down into his ankles were strained.

The Veteran filed a claim for entitlement to service connection for a right lower leg wound shortly following his exit from service but was denied by the RO.  Many years later, in September 2010, the Veteran applied again for entitlement to service connection for a right lower leg condition.

In November 2015, the Veteran underwent a knee and lower leg Compensation and Pension (C&P) examination in which he was diagnosed with a right knee strain, right knee tendonitis, right knee shin splints, and right knee patellofemoral pain syndrome.  The examiner determined it was less likely than not that the Veteran's current condition was related to an in-service incident, as the Veteran's current right leg and knee conditions were not "related to or predisposed to by in-service conditions or events."

In December 2015, the Veteran stated that he suffered from pain in his right lower leg from the knee to the foot.  He stated that he hurt it while serving in the Marine Corp and had to be in a cast for four weeks.  Following the injury, the Veteran explained, he frequently went to the sick bay for the pain where he would receive pain pills.

The Veteran's VA treatment records from 2010 to 2015 confirm that he frequently complained of chronic pain in his right lower leg.

The first and second criteria of 38 C.F.R. § 3.303(a) requires competent evidence of a current disability and an in-service injury or aggravation of a disease or injury to establish service connection.  As stated above, in November 2015, a VA examiner concluded that the Veteran suffered from a right knee strain, tendonitis, shin splints, and patellofemoral pain syndrome, and the service treatment records document the Veteran's right lower leg pain.  Accordingly, the Board finds that the Veteran suffers from a right lower leg condition and sustained an in-service right lower leg injury.

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  The VA examiner opined it was less likely than not that the Veteran's current injury was related to his injury in service, as the Veteran's current right leg and knee conditions were not "related to or predisposed to by in-service conditions or events."  However, the examiner's conclusion is inadequate, as it offers no explanation for his conclusion, and seemingly contradicts the record.  In service, the Veteran complained of pain in his shin and lower leg; the Veteran currently complained of pain in his shin and lower leg and suffers from shin splints.  The examiner's conclusion seems to ignore these facts.  Accordingly, the Board finds the examiner's conclusion to be less probative.

On the other hand, the Veteran suffered from well documented injuries in service relating to his right lower leg.  The Veteran currently suffers from right lower leg diagnoses that he indicates began in service.

The Board finds that the Veteran's statements that his current right knee disability deficits is related to his service have some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Given the absence of any intervening injury, the evidence tends to show that the current right knee is at least as likely as not caused by service. Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Accordingly, the Board finds that the evidence in favor of a nexus between the Veteran's current disability and in-service injury is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection for a right knee condition is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability, to include right knee strain, tendonitis, shin splints, and patellofemoral pain syndrome, is granted.


REMAND

The Veteran contends that he is entitled to service connection for a possible ulcer, gallbladder condition, and a colon condition, all secondary to exposure to Agent Orange.  For the following reasons, the Board finds a remand is necessary for further evidentiary development.

In November 2015, the Veteran underwent C&P examinations for all the claimed conditions in which the examiner concluded the Veteran's "current evaluation and record reviews of 1977 is not consistent with noted gallbladder disease and pathology and subsequent cholecystectomy being related to or predisposed to by in-service conditions or events."  For the Veteran's abdominal pain, the examiner concluded the Veteran's "current evaluation and record review of 1977 is not consistent with noted abdominal pain being related to or predisposed to by in-service conditions or events."  Lastly, for the Veteran's chronic diarrhea/colon condition, the examiner determined the Veteran's "current evaluation and record reviews of 1977 is not consistent with noted current abdominal pain and diarrhea being related to or predisposed to by in-service conditions or events including hazardous exposure."  The examiner offered the exact same conclusory statement for each condition and failed to provide any rationale or medical evidence for that conclusion.  Thus, another remand is in order for new examinations.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examination and opinion by a suitably qualified examiner other than the one utilized previously in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent possibility or greater) that the Veteran suffers from a gallbladder condition manifested during, in the year following, or as a result of the Veteran's active military service, to include possible exposure to Agent Orange.

2. Arrange for an examination and opinion by a suitably qualified examiner other than the one utilized previously in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent possibility or greater) that the Veteran suffers from a stomach ulcer condition manifested during, in the year following, or as a result of the Veteran's active military service, to include possible exposure to Agent Orange.

3. Arrange for an examination and opinion by a suitably qualified examiner other than the one utilized previously in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent possibility or greater) that the Veteran suffers from a chronic diarrhea or colon condition manifested during, in the year following, or as a result of the Veteran's active military service, to include possible exposure to Agent Orange.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


